                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
       v.                           )                 Case No.: 1:20-cv-0667
                                    )
8.929 ACRES OF LAND, MORE OR        )
LESS, SITUATE IN ARLINGTON          )
COUNTY, VIRGINIA, ET AL.,           )
                                    )
            Defendants.             )
____________________________________)

              FIBERLIGHT, LLC’S RESPONSE TO PLAINTIFF
   UNITED STATES OF AMERICA’S RULE 71.1 MOTION TO DETERMINE THAT
      FAIR MARKET VALUE HAS NO RELEVANCE TO THIS PROCEEDING

       Defendant FiberLight, LLC (“FiberLight”), submits this Response to Plaintiff United

States of America’s Rule 71.1 Motion to Determine that Fair Market Value Has No Relevance to

This Proceeding.

                           INTRODUCTION AND BACKGROUND

       This case concerns the just compensation owed to Defendants for the taking of their

interests in the property referenced in the Complaint (the “Subject Property”), including but not

limited to the Subject Property located on Columbia Pike. Although Plaintiff’s Motion focuses

on just compensation owed to Defendant Arlington County, Virginia (“Arlington County”),

FiberLight has asserted that it is entitled to just compensation for any taking of its interest in the

Subject Property. Answer, ECF No. 32 ¶ 9. Specifically, FiberLight has asserted that just

compensation includes but is not limited to, the Plaintiff constructing new ducts banks and

providing monetary compensation for any costs that may be incurred by FiberLight, including

but not limited to, the costs of obtaining new conduit, fiber, and other equipment, moving any
conduit, fiber, and other equipment from the Subject Property, installing any conduit and other

equipment in a new location, and splicing said fiber. Id.

                                         ARGUMENT

       The Fifth Amendment provides that private property shall not be taken for public use

without “just compensation.” Almota Farmers Elevator & Warehouse Co. v. United States, 409

U.S. 470, 473, 93 S. Ct. 791, 794, 35 L. Ed. 2d 1, 7 (1973). “’[J]ust compensation’ means the

full monetary equivalent of the property taken.” Id., 93 S. Ct. at 794, 35 L. Ed. 2d at 7. “The

owner is to be put in the same position monetarily as he would have occupied if his property had

not been taken.” Id. at 473-74, 93 S. Ct. at 794, 35 L. Ed. 2d at 7. The Court has repeatedly held

that just compensation normally is to be measured by “the market value of the property at the

time of the taking contemporaneously paid in money.” United States v. 50 Acres of Land, 469

U.S. 24, 29, 105 S. Ct. 451, 454-55, 83 L. Ed. 2d 376, 382 (1984); see United States v. Brooklyn

Union Gas Co., 168 F.2d 391, 395, 1948 U.S. App. LEXIS 2056, at *11 (2nd Cir. 1948) (“It is

axiomatic that as to property for which there is a market, the test is fair market value, and that

compensation is measured, and limited by, the owner’s loss, not the taker’s gain) (citations

omitted). “Deviation from this measure of just compensation has been required only when

market value has been too difficult to find, or when its application would result in manifest

injustice to owner or public.” United States v. 50 Acres of Land, 469 U.S. 24, 29, 105 S. Ct. 451,

455, 83 L. Ed. 2d 376, 382 (1984) (citations omitted). Here, Plaintiff has not presented any

evidence as to whether the market value of FiberLight’s interest in the subject Property can be

determined. Nor has Plaintiff presented any evidence as to why fair market value should not be

used to determine the just compensation to which FiberLight is entitled. Plaintiff’s Motion is

almost entirely concerned with Arlington County alone. Accordingly, Plaintiff’s Rule 71.1



                                                2
Motion to Determine that Fair Market Value Has No Relevance to This Proceeding should be

denied with respect to FiberLight.

       Additionally, Plaintiff’s Motion should be denied because Plaintiff has not demonstrated

that substitute facilities would necessarily constitute just compensation with respect to

FiberLight. “A taking may be justly compensated by payment of the cost of a substitute, so long

as a full equivalent is afforded for the property taken.” Clarksville v. United States, 198 F.2d

238, 242, 1952 U.S. App. LEXIS 3168, at *12 (4th Cir. 1952). Plaintiff’s Motion’s description

of detailed negotiations and planning that occurred between the Plaintiff and Arlington County

does not apply to FiberLight. Plaintiff has not yet made a final proposal as to what substitute

facilities it can and will provide to FiberLight and there are certainly “substitute facilities” that

would not constitute a “full equivalent” of the property being taken from FiberLight. For

example, the construction of new ducts banks alone would not constitute a full equivalent for the

property being taken because FiberLight may lose the conduit, fiber and equipment currently

located on the Subject Property and have to obtain new conduit, fiber, and other equipment,

install conduit and other equipment in a new location and splice the fiber. Therefore, substitute

facilities may not fully compensate FiberLight, and therefore, they would not be sufficient to

constitute just compensation.

       Moreover, a determination as to whether fair market value is relevant to this proceeding

is premature. See Kern River Gas Transmission Co. v. 18.91 Acres of Land, etc., 809 F. Supp.

72, 1992 U.S. Dist. LEXIS 19815 (D. Nev. 1992) (denying the plaintiff’s motion for summary

judgment asking the court to bar defendants from seeking substitution damages because if the

jury cannot readily ascertain the fair market value of the pipeline easement, defendants’

additional costs incurred in providing reasonably necessary services will be the appropriate



                                                 3
measure of damages). This case is in its early stages and discovery is still ongoing. As stated

above, it is not yet clear whether the fair market value of FiberLight’s property interest can be

determined or any whether substitute facilities offered by the Plaintiff would fully and justly

compensate FiberLight for the property being taken by Plaintiff. Accordingly, any determination

as to the relevance of fair market value with respect to FiberLight is premature, and the Court

should deny Plaintiff’s motion with respect to FiberLight.

       Finally, FiberLight incorporates by reference the relevant arguments set forth in any

Opposition or Response to Plaintiff’s Motion filed by Defendant Arlington County or any other

defendant.

                                        CONCLUSION

       Based on the foregoing, FiberLight requests that Plaintiff’s Motion be denied with

respect to FiberLight.

Dated: September 18, 2020                           Respectfully submitted,


                                                    /s/ Jessica A. Glajch
                                                    Charles A. Zdebski
                                                    Virginia State Bar # 37519
                                                    Robert J. Gastner
                                                    Virginia State Bar # 74908
                                                    Jessica A. Glajch
                                                    Virginia State Bar # 83924
                                                    Attorneys for Defendant FiberLight, LLC
                                                    Eckert Seamans Cherin & Mellott LLC
                                                    1717 Pennsylvania Ave., NW,
                                                    Suite 1200
                                                    Washington, D.C. 20006
                                                    Tel: (202) 659-6605
                                                    Fax: (202) 659-6699
                                                    czdebski@eckertseamans.com
                                                    rgastner@eckertseamans.com
                                                    jglajch@eckertseamans.com




                                                4
                                CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2020, I sent a copy of the foregoing to the

following via U.S. Mail, postage prepaid:

                             Eugene N. Hansen
                             U.S. Department of Justice
                             P.O. Box 7611 – Ben Franklin Station
                             Washington, D.C. 20044
                             Tel: (202) 305-0301
                             Fax: (202) 514-8865
                             E-mail: Eugene.hansen@usdoj.gov

                             Counsel for the United States

                             Kristin Starr
                             U.S. Attorney’s Office (Alexandria)
                             2100 Jamieson Ave.
                             Alexandria, VA 22314-5702
                             Tel: (703) 838-2638
                             Fax: (703) 299-3983
                             E-mail: Kristin.Starr@usdoj.gov

                             Counsel for the United States

                             MinhChau Nguyen Corr
                             Office of the Arlington County Attorney
                             2100 Clarendon Blvd., Suite 403
                             Arlington, Virginia 22201
                             Tel: (703) 228-3100
                             Fax: (703) 228-7106
                             E-mail: mcorr@arlingtonva.us

                             Counsel for Defendant 8.929 Acres of Land in Arlington County,
                             Virginia

                             Stephen Alexander MacIsaac
                             Arlington County Attorney's Office
                             2100 Clarendon Blvd
                             Suite 403
                             Arlington, VA 22201
                             703-228-3100
                             Email: smacisaac@arlingtonva.us

                             Counsel for Defendant Arlington County, Virginia


                                                5
Samuel Joseph Banks
Bean Kinney & Korman PC
2311 Wilson Blvd
Suite 500
Arlington, VA 22201
Tel: (703) 525-4000
Fax: (703) 525-2207
E-mail: sbanks@beankinney.com

Counsel for Jones Utilities Construction, Inc.

Godfrey Thadeus Pinn, Jr.
Harrell & Chambliss LLP
707 East Main St
Suite 1000
Richmond, VA 23219
Tel: (804) 643-2702
Fax: (804) 648-2702
E-mail gpinn@hclawfirm.com

Counsel for Dominion Virginia Power and Washington Gas


                      /s/ Jessica A. Glajch
                      Jessica A. Glajch
                      Virginia State Bar # 83924
                      Attorney for Defendant FiberLight, LLC
                      Eckert Seamans Cherin & Mellott LLC
                      1717 Pennsylvania Ave., NW,
                      Suite 1200
                      Washington, D.C. 20006
                      Tel: (202) 659-6672
                      Fax: (202) 659-6699
                      jglajch@eckertseamans.com




                  6
